Order denying motion to open default reversed, with $10 costs and disbursements, and defendant’s motion to open its default granted upon the following terms: Upon condition that within ten days from the entry of this order the defendant pay to plaintiff’s attorney the sum of $600, and also give a stipulation to the effect that it consents that any future judgment which the plaintiff may recover in this action shall carry interest at the rate of six per cent per annum, computed from the 8th day of July, 1915, then said default shall be opened, and the judgment entered July 8, 1915, shall be thereupon vacated and set aside; otherwise, the motion to open default is denied. Jenks, P. J., Carr, Stapleton and Putnam, JJ., concurred.